Citation Nr: 0307997	
Decision Date: 04/28/03    Archive Date: 05/06/03

DOCKET NO.  96-00 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for residuals of a neck 
injury.

2.  Entitlement to service connection for residuals of a back 
injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel

INTRODUCTION

The appellant had active duty for training from October 1978 
to January 1979, and from January 1984 to May 1984.  He had 
active duty from September 1990 to May 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision of 
the New York, New York, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

This case has previously been before the Board.  In October 
1997, the Board remanded the claims of entitlement to service 
connection for residuals of a back injury and residuals of a 
neck injury to the RO for further development.  In August 
2000, the Board denied the appellant's claims of entitlement 
to service connection for residuals of a back injury and 
residuals of a neck injury.  

In May 2001, the Court vacated the Board's August 2000 
decision pertaining to the issues in this matter, citing 
VCAA.  The case has been returned to the Board for further 
appellate review consistent with the Order.  

The veteran was afforded a travel board hearing before the 
undersigned member of the Board in November 2000.  A 
transcript of the hearing has been associated with the claims 
folder.  


FINDING OF FACT

Degenerative disk disease of the cervical and lumbar spine 
and thoraco-lumbar dextrascoliosis are residuals of a motor 
vehicle accident during service.  


CONCLUSION OF LAW

Degenerative disc disease of the cervical and lumbar spine 
and thoraco-lumbar dextrascoliosis were incurred as a result 
of service.  38 U.S.C.A §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service medical records reflect that the appellant was 
involved in a motor vehicle accident during service in 
December 1990.  The records indicate that he injured his neck 
and upper back as a result of the accident.  He was profiled 
for 10 days as a result of his neck injury.  A sick slip 
shows that he had a check up for his neck and back later that 
month.  A treatment record, dated in April 1991, reflects 
complaints of having had back and neck pain for the previous 
four months.  The record notes his reported history of having 
been involved in an accident with a tractor-trailer.  The 
assessment was status post motor vehicle accident.  The April 
1991 separation examination report shows that his spine and 
musculoskeletal system were normal.  On the accompanying 
medical history, he indicated that he had or had had 
recurrent back pain.  The report notes that he had had a neck 
sprain in association with service overseas.  

In a VA Form 9, received in December 1995, the appellant 
stated that during service in the Persian Gulf, he was a 
tractor-trailer driver.  He reported that he was transporting 
supplies and weapons in 1990, when the brakes on the truck 
failed, causing him to rear end the truck in front of him.  
He stated that he injured his neck and back as a result of 
the accident.  He related that he had had constant pain since 
the accident.  

Treatment records, dated in August 1994, reflect the 
veteran's reported history of having been involved in a truck 
accident during service in the Persian Gulf.  The relevant 
assessment was low back pain.  The impression of the x-ray 
examination of the lumbosacral spine was narrowing of L5-S1 
disc space and rule out disc herniation.  The impression of 
x-ray examination of the cervical spine was slight reversal 
of the normal cervical lordotic curve due to muscular spasm.  

A VA outpatient treatment record, dated in July 1997, shows 
complaints of neck and back pain.  The assessment was 
alteration in comfort due to pain.  

On VA examination in December 2002, the examiner stated that 
he had reviewed the C-file.  The appellant reported a history 
of neck and back trauma during service in 1990.  He 
complained of having low back pain since service in 1990.  X-
ray examination of the cervical and lumbar spine revealed 
degenerative disc disease at C3-4 and C-5 levels and thoraco-
lumbar dextrascoliosis and degenerative disc disease at L1-2 
level.  The diagnoses were degenerative disc disease of the 
cervical and lumbar spine and thoraco-lumbar dextrascoliosis.  
The examiner stated that it was as likely as not that the 
spinal disorders were related to the motor vehicle accident 
during service.  

Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  In 
order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2002).  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303.

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (codified as amended at 38 C.F.R. § 3.159 (2001) 
(hereafter "VCAA").  The new law includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
(38 U.S.C.A. § 5102 and 5103); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159 (2001)).  The 
record shows that the appellant was notified in the September 
1994 and September 1995 rating decisions of the reasons and 
bases for the decisions.  He was further notified of this 
information in the February 1995 statement of the case and 
the September 1995, March 1999, and March 2000 supplemental 
statements of the case.  The Board concludes that the 
discussions in the September 1994 and September 1995 rating 
decisions, and in the statement and supplemental statements 
of the case, which were all sent to the appellant, informed 
him of the information and evidence needed to substantiate 
the claims.  These actions satisfied VA's notification 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA, (38 
U.S.C.A.§ 5103A); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159 (2001)).  The 
appellant has not identified any available unobtained 
evidence that might aid his claims.  The Board notes that the 
appellant was afforded an opportunity to present evidence and 
argument in support of his claim.  In this case, the Board 
finds that VA has done everything reasonably possible to 
assist the appellant.  

The Board notes that any defect in the VA's duty to notify 
and assist the appellant is rendered moot, as the claims are 
herein granted.  

Analysis

Initially, the Board notes that the appellant did not engage 
in combat with the enemy.  Therefore, the provisions of 
38 U.S.C.A. § 1154 (West 1991) are not applicable.

Next, the Board notes that the issue of whether the cause of 
the appellant's degenerative disc disease of the cervical and 
lumbar spine and thoraco-lumbar dextrascoliosis are related 
to service, in general, requires competent evidence. However, 
neither the appellant nor his spouse is a medical 
professional and their statements do not constitute competent 
medical evidence.  Generally, lay persons are not competent 
to offer evidence that requires medical knowledge.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding that a 
witness must be competent in order for his statements or 
testimony to be probative as to the facts under 
consideration).

Service medical records indicate that appellant sustained 
injuries to his back and neck in a motor vehicle accident 
during service.  Following service, he complained of neck and 
back pain and consistently reported that he had had the pain 
since the motor vehicle accident during service.  On VA 
examination in December 2002, the examiner specifically 
stated that it was at least as likely as not that 
degenerative disc disease of the cervical and lumbar spine 
and thoraco-lumbar dextrascoliosis were related to the motor 
vehicle accident during service.  There is evidence of in-
service injury, evidence of current disability and evidence 
of a nexus between the injury and current disability.  
Consequently, service connection for degenerative disc 
disease of the cervical and lumbar spine and thoraco-lumbar 
dextrascoliosis is warranted and the appeal is granted. 


ORDER

Service connection for degenerative disc disease of the 
cervical and lumbar spine is granted.  

Service connection for thoraco-lumbar dextrascoliosis is 
granted.  


____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

